Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 1, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157835(27)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 157835
  v                                                                  COA: 342075
                                                                     Wayne CC: 09-003770-FC
  DOUGLAS CORNELL JACKSON,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to file an
  application for leave to appeal in excess of the page limitation is DENIED. The only issue
  reviewable by this Court at this time is whether the Court of Appeals erred in dismissing
  the defendant-appellant’s delayed application for leave to appeal on jurisdictional grounds
  because he failed to file it within the time period required by MCR 7.205(G)(3). The
  substantive issues in the defendant-appellant’s application that cause it to exceed the page
  limitation cannot be reviewed by this Court on their merits. The defendant-appellant shall
  file a substitute application for leave to appeal within 35 days of the date of this order
  addressing the jurisdictional issue only. Failure to timely file the substitute application will
  result in the administrative dismissal of this case.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 1, 2018

                                                                                Clerk